DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019, 06/30/2021 and 07/23/2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1/13/20 recites “receiving, by a computer processor…; analyzing, by the processor…, generating by said processor…, directing, by said computer processor…” The bolded limitations renders the claim indefinite because it is uncertain how many 
Claim 2-12 and 14-19 are also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 1, 4, 6-8, 10-11, 13, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 10997544), hereinafter “Bar” in view of Srivastava (US 2016/0247404), hereinafter “Sri” in further view of Siegel (US 2015/0370251). 
As per claim 1/13/20, Bar discloses a vehicle delivery method comprising/a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a computer processor of control hardware associated with controlling a plurality of delivery vehicles implements a vehicle delivery method, said method comprising/A control hardware device comprising a computer processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the computer processor executes a vehicle delivery method comprising:
 receiving, by a computer processor of control hardware associated with controlling a plurality of delivery vehicles, online order data comprising details associated with a product being ordered by a user (col. 3:20-50 and Col. 12:34-67, an order is received for an item from a user); 
analyzing, by the processor, said online order data and environmental data associated with delivery of said product (Col. 7: 18-40, a picture of the delivery destination is analyzed for environmental element);
receiving, by said processor from sensors of said first delivery vehicle, data indicating current environmental conditions associated with said specified location (Col. 4: 67 to Col. 5: 37, Col.22: 10-23, onboard sensors received environmental conditions (i.e obstacles, sounds, vision) while delivering the order at the location); 
determining, by said processor based on said data indicating current environmental conditions, delivery actions associated with said product with respect to said specified location (Col. 4: 67 to Col. 5: 37, Col.22: 10-23, the sensors allows the drone to receive said environmental information and move towards the delivery drop-off location and/or avoid obstacles); and 
executing, by said processor based, said delivery actions (Col. 4: 67 to Col. 5: 37; Col.22: 10-23, the sensors allows the drone to receive said environmental information and move towards the delivery drop-off location and/or avoid obstacles).
However, Bar does not disclose but Sri discloses generating, by said processor based on results of said analyzing, a travel route for delivering said product to a specified location of said user (paragraph 39-44, based on the requirements and environmental aspects of the mission, a travel path is generated); 
selecting, by said processor based on said results of said analyzing, a first delivery vehicle of said plurality of delivery vehicles for delivering said product to said specified location of said user (paragraph 45-51, drones are selected based on the mission requirements and environmental aspects of the mission).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Sri in the teaching of Bar, since the 
However, Bar in view of Sri does not explicitly disclose but Siegel discloses directing, by said computer processor, said first delivery vehicle to a storage location of said product such that said first delivery vehicle initiates motion and travels to said storage location, wherein said product is loaded on said first vehicle upon arrival at said storage location (paragraph 25, 29 and 45-49, the drone is directed from a first location to an inventory location to pickup an order); 
directing, by said computer processor, said first delivery vehicle from said storage location to said specified location of said user, via said travel route, such that said first delivery vehicle initiates motion and travels to said specified location of said user (paragraph 25, 45-49, the drone is directed from the inventory location where the order was picked up to the location of the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Siegel in the teaching of Bar in view of Sri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4/16, Bar does not disclose but Sri discloses tracking, by said processor, a flight path of said first delivery vehicle associated with said travel route (paragraph 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Sri in the teaching of Bar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6/18, Bar discloses wherein said executing said delivery actions comprises: determining that said package should be delivered at said specified location; and delivering said product to said user at said specified location (Col. 19:41-63).
As per claim 7/19, Bar discloses determining a specified sublocation within said specified location; and determining that said user is currently located at said sublocation, wherein said delivering said product to said user at said specified location comprises delivering said product to said user at said sublocation (Col. 7:18-41, Col. 14:51 to Col. 15:25 and Col. 19:13-36, the UAV delivers to the location of the identifiers that is a sublocation of the home delivery location).
As per claim 8, Bar discloses wherein said data indicating current environmental conditions comprises audio and video data (Col. 4:45 to Col. 5:16).
As per claim 10, Bar discloses wherein said data indicating current environmental conditions is retrieved from said first delivery vehicle located within a specified perimeter 
As per claim 11, Bar discloses providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said receiving said online order data, said analyzing, said receiving said data, said determining said delivery actions, and said executing (Col. 11:40 to Col. 12:18).
However, Bar does not disclose but Sri discloses said generating, said selecting (paragraph 34)(please see claim 1 rejection for combination rationale).
However, Bar in view of Sri does not disclose but Siegel discloses said directing said first delivery vehicle to said storage location, said directing said first delivery vehicle from said storage location (paragraph 36)(please see claim 1 rejection for combination rationale).
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar in view of Sri and Siegel, as disclosed in the rejection of claim 1, in further view of Liktherman (US 10,915,105) and Daley (US 2020/0394605).
As per claim 2/14, Bar discloses determining options for product placement (col. 17: 1-23). However, Bar in view of Sri and Siegel does not disclose but Liktherman discloses wherein said determining said delivery actions comprises: determining a risk score associated with said specified location based on an address verification process (Col. 10:6-30, 11:58 to Col. 12: 13, the location of the vehicle is determined via GPS), a R-CNN contextualization process associated with stored delivery locations, historical data, an object recognition process (Col. 7:13-40, Col. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Liktherman in the teaching of Bar in view of Sri and Siegel, in order to identify one or more driving danger areas in the first vicinity around the first location of the vehicle (Liktherman, abstract)
However, Bar in view of Sri, Siegel and Liktherman does not disclose but Daley discloses determining a risk score based on a value of said product (paragraph 15, 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Daley in the teaching of Bar in view of Sri, Siegel and Liktherman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar in view of Sri and Siegel, as disclosed in the rejection of claim 1, in further view of Shubert (US 2019/0041852).
As per claim 3/15, Bar in view of Sri and Siegel does not disclose but Shubert discloses receiving, by said processor from said user, feedback data associated with said delivery actions; storing, by said processor within a specialized memory structure, said feedback data and said data indicating current environmental conditions; and generating, by said processor based on said feedback data and said data indicating current environmental conditions, self learning 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Shubert in the teaching of Bar in view of Sri and Siegel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar in view of Sri and Siegel, as disclosed in the rejection of claim 1, in further view of Song (WO 2018/090209).
As per claim 5/17, Bar discloses wherein said executing said delivery actions comprises: determining that said package should not be delivered at said specified location (Col. 15: 38-49, if the user does not respond to a confirmation message within a certain time, the delivery is aborted); and directing said first delivery vehicle from said specified location of said user to said storage location such that said first delivery vehicle initiates motion and travels to said storage location (Col. 15: 38-49, the UAV is instructed to return to the storage location when the delivery is aborted).
However, Bar in view of Sri and Siegel does not disclose but Song discloses traveling back to origin point via the same route (page 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Song in the teaching of Bar in view of .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar in view of Sri and Siegel, as disclosed in the rejection of claim 1, in further view of Liktherman (US 10,915,105) 
As per claim 9, Bar discloses wherein said data indicating current environmental conditions comprises weather related data (Col. 22:10-23). 
However, Bar in view of Sri and Siegel does not explicitly disclose but Liktherman discloses environmental data comprises congestion based data (Col. 18:32-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Liktherman in the teaching of Bar in view of Sri and Siegel, in order to identify one or more driving danger areas in the first vicinity around the first location of the vehicle (Liktherman, abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628